Title: To George Washington from Alexander Addison, 4 July 1796
From: Addison, Alexander
To: Washington, George


        
          Sir
          Philadelphia 4th July 1796
        
        Supposing that you would be in Philadelphia when I should arrive here, Matthew Ritchie of the town of Washington in this state desired me to adjust the future payments and obtain the execution of a conveyance from you to him of the lands on Miller’s

Run in Washington county in this state, sold to him by Mr Ross in your name.
        About two months ago a bill for 3000 dollars was sent down to Mr Ross on account of the first payment, and arrangements were made and mentioned to him for the payment of any further sum for the principal or interest, that might be due. The quantity of land was not then ascertained. A judgement bond executed by M. Ritchie & me is in my hands to be filled up with the precise sum and delivered on receiving the conveyance. A mortgage would have been executed by him at the same time but he had not then the survey of the land. The survey has been delivered to Col. Neville since I left home and while I was at Pittsburgh court. It contains 2955 acres. I presume you have received it. I missed Mr Ross by the way and you were gone two weeks before I came here. I am therefore induced to write to you for information on the following points.
        Where I shall pay or deposit the sum due for the interest up to the first payment and whether any interest will be required on that sum from the first of June last.
        Whether a judgement bond executed by M. Ritchie and me will be satisfactory to you.
        Whether M. Ritchie will be at liberty, if he should find it convenient, to anticipate any of the payments and what is the least sum that will be accepted and what notice if any must be given of the anticipation of payment, and whether any sum further than the interest will be taken now.
        Whether I may expect a conveyance to Matthew Ritchie to be now executed and deposited in the hands of a third person ⟨here⟩ whom you may name to be retained if you think proper till a mortgage is executed and delivered for the remainder of the price.
        I was also desired to state to you, that at the time of the sale, it was suggested to Mr Ross, as a thing to be submitted to you, that there would be a propriety in computing interest only from the 1st of April last, when possession was agreed to be given to M. Ritchie, not from the 1st of January; And it was also stated to Mr Ross that (especially if the interest should be computed from the 1st of Jany) the possession on the 1st of April would carry with it a claim to the rent not then due for the crop then in the ground.
        
        As every thing is wished to be conducted on liberal and explicit terms, a declaration from you on this subject is requested; and, if you think proper, a direction to Charles Morgan to give up the leases with the claim of the rent for the crop in the ground on the first of April last to M. Ritchie.
        If there is no certainty of your being here before the end of next week, I hope you will take the trouble of giving me the desired information by letter directed to me at Col. Gurney’s Philadelphia. I am with the greatest respect Your most obedt Servt
        
          Alexr Addison
        
      